In re: United Gas Pipe Line Co. applying for Writ of Mandamus.
Writ granted. It is ordered that the temporary restraining order issued by trial court in its order of November 2, 1974 be reinstated and maintained according to law in its same form and content until further order of this Court. The trial court shall retain the right to fix the amount of security in accordance with law. (See Order)
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Frank M. Dougherty, Judge of the Second Judicial District, Court for the Parish of Bien-ville, to transmit to the Supreme Court of Louisiana, on or before the 9th day of December, 1974, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 9th day of December, 1974, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
Writ granted. It is ordered that the temporary restraining order issued by trial court in its order of Nov. 2, 1974 be reinstated and maintained according to law in its same form and content until further order of this Court. The trial court shall retain the right to fix the amount of security in accordance with law.